The driver of the car in which plaintiff was a passenger, testified:
"Q. Now, as you drove down Larchmont avenue, going west on this particular evening, considering the atmospheric conditions, and all the other circumstances, how far ahead of your car could you see?
"A. Well, I would say, — I could see objects from 60 feet to 65 feet ahead.
"Q. What part of these objects would you see 65 feet ahead?
"A. Well, a vague outline. Of course, the beam was tipped down, and the brightest part of the light was down close to the pavement." *Page 362 
The witness, however, was referring generally to objects ahead of him. He did not testify that he could see the outline of the truck, which was parked to the right of the highway, such a distance ahead.
The driver was proceeding a little to the right of the center line of the road. Defendant's truck was not parked directly ahead of plaintiff's driver. It was not in the path in which he was proceeding but was over to the right at the curb. It was unlighted. Plaintiff's driver was going 12 miles per hour. He could see directly ahead 60 to 65 feet. If he had continued in the path in which he was traveling, he would have passed defendant's truck on the left.
1 Comp. Laws 1929, § 4738, as amended by Act No. 59, Pub. Acts 1931 (Comp. Laws Supp. 1935, § 4738, Stat. Ann. § 9.1606), provides:
"The headlamps and auxiliary driving lamps of motor vehicles shall be so constructed, arranged, adjusted and used that, * * * they will at all times mentioned in section forty-four and under normal atmospheric conditions and on a level road produce a driving light sufficient to render clearly discernible a person two hundred feet ahead, except when approaching an oncoming vehicle when it shall be sufficient to render clearly discernible a person seventy-five feet ahead."
1 Comp. Laws 1929, § 4736, as amended by Act No. 64, Pub. Acts 1931 (Comp. Laws Supp. 1935, § 4736, Stat. Ann. § 9.1604), provides:
"Every vehicle upon a highway within this State during the period from a half hour after sunset to a half hour before sunrise and at any other time when there is not sufficient light to render clearly discernible any person on the highway at a distance of two hundred feet shall be equipped with lighted front and rear lamps as in this section respectively *Page 363 
required for different classes of vehicles and subject to exemption with reference to lights on parked vehicles as declared in section forty-eight."
1 Comp. Laws 1929, § 4697, as amended by Act No. 119, Pub. Acts 1933 (Comp. Laws Supp. 1935, § 4697, Stat. Ann. § 9.1565), provides:
"Any person driving a vehicle on a highway shall drive the same at a careful and prudent speed not greater than nor less than is reasonable and proper, having due regard to the traffic, surface and width of the highway and of any other conditions then existing, and no person shall drive any vehicle upon a highway at a speed greater than will permit him to bring it to a stop within the assured clear distance ahead."
Under the atmospheric conditions testified to, the driver was not guilty of contributory negligence in seeing only 60 feet ahead. It is not claimed that his lights were defective. Before he turned to the right, he was not obliged to see defendant's truck.
Plaintiff's driver was bound to drive so that he could stop his car within the assured clear distance ahead. 1 Comp. Laws 1929, § 4697, as amended by Act No. 119, Pub. Acts 1933 (Comp. Laws Supp. 1935, § 4697, Stat. Ann. § 9.1565). But before he turned to the right, he could have stopped his car within the assured clear distance ahead, and, except for the oncoming car, there was no obstacle ahead of him which would require his stopping.
When the oncoming car approached, plaintiff's driver turned to the right to avoid it, and its lights momentarily blinded him, but he was not obliged to stop instantly. Such an act might have resulted in a collision with the oncoming car. He was not obliged, as a matter of law, to see the truck to the right of the path in which he was traveling, in the *Page 364 
dark, before he made the turn. Driving in the exercise of due care, there was no reason for him to anticipate the illegal conduct of defendant in leaving an unlighted truck parked at the side of the road. The fact that plaintiff's driver turned to the right immediately after being confronted by the oncoming car does not make him guilty of contributory negligence. Under the circumstances, plaintiff's driver could not, as a matter of law, be held to have been guilty of the contributory negligence of driving his vehicle at a speed greater than permitted him to bring it to a stop within the assured clear distance ahead. If the truck had been lighted, plaintiff's driver might have turned to the right, and slowed down, to avoid a collision with both the oncoming car and the truck.
 Shaeffer-Weaver Co. v. Mallonm, 45 Ohio App. 1
(186 N.E. 514), is similar to the instant case. In that case, plaintiff, while driving an automobile with headlights illuminating the roadway for 200 feet ahead, was proceeding on a four-lane highway. He was on the right-hand side of the road in the inside lane, and, when confronted by an approaching car, turned to the right and collided with an unlighted truck standing in the outside right-hand lane of the highway. The truck was parked approximately 35 feet from the point where plaintiff left the inside lane to avoid the oncoming car. The court held that plaintiff was not guilty of contributory negligence. In affirming a judgment for plaintiff, the court said:
"In 1929, the general assembly inserted in Section 12603, general code, these words: 'And no person shall drive any motor vehicle in and upon any public road or highway at a greater speed than will permit him to bring it to a stop within the assured *Page 365 
clear distance ahead.' Defendant contends that the plaintiff, by reason of the fact that he collided with defendant's truck, conclusively proves that he was driving his automobile at a greater speed than permitted him to stop within the assured clear distance ahead.
"Before the argument the court gave defendant's request to charge as follows:
" 'You are instructed that Section 6310-1 of the Ohio general code, now in force and effect in the State of Ohio, provides in part as follows:
" ' "Every motor vehicle * * * driven upon the public highways of the State, during the period from one-half hour after sunset to one-half hour before sunrise, and whenever fog renders it impossible to see at least two hundred feet ahead of such motor vehicle, shall display, while running, at least two lighted lamps on the forward part of such vehicle, one on each side and approximately of equal candle power; * * * which light or lights shall in clear weather be visible at least two hundred feet in the direction in which such motor vehicle is proceeding. Every motor vehicle so operated shall display a red light from behind, * * *
" ' "Whenever there is not sufficient light within the limits of the traveled portion of the highway to make all vehicles, persons, or substantial objects clearly visible within a distance of at least two hundred feet, the forward lights which a motor vehicle * * * is required to display, shall, when the motor vehicle is in motion, throw sufficient light ahead to show any person, vehicle, or substantial object upon the roadway straight ahead of the motor vehicle for a distance of at least two hundred feet." ' * * *
" 'You are hereby further instructed that if you find from a preponderance of the evidence submitted to you in this case that the plaintiff was guilty of violating the provisions of the statute quoted above, that such violation by the plaintiff constituted negligence in and of itself, and if you further find from the evidence in this case, by the preponderance aforesaid, that such negligence directly and proximately caused or contributed to causing, in the slightest degree, the loss or damage of which the plaintiff complains, then the plaintiff cannot recover and your verdict must be for the defendant.'
"The jury, having returned a verdict for plaintiff, must have found from the evidence that the lights on plaintiff's automobile enabled him to see any substantial object upon the roadway straight ahead of his automobile for a distance of at least 200 feet, or, if they failed so to show, then that such failure so to show did not directly and proximately *Page 366 
cause or contribute in the slightest degree to the damages complained of.
"When plaintiff was driving on the second lane east of the west curb, which lane is hereinafter referred to as the second lane, he was not required by the statute to have lights illuminating the entire width of the road. If they illuminated said second lane, upon which he was then driving, for at least two hundred feet in advance of his automobile, that would be a compliance with Section 6310-1, General Code.
"When the general assembly enacted the last amendment to Section 12603, General Code (113 Ohio Laws, 283), they surely could not have intended the words 'assured clear distance ahead' to refer to the entire width of a 40- or 44-foot road, especially when driving at night. Had the plaintiff been driving in the day time, on said second lane, the assured clear distance ahead would certainly refer to said second lane, and any substantial object on the west lane, or the two east lanes, would not be within his assured clear distance ahead and would not require him to slacken his speed. When the plaintiff on that fatal night was within a few feet of the automobiles coming from Canton, there was no clear distance ahead of him on the two east lanes of the road, and, if they had not come so close to the center line, and caused plaintiff to turn to the right — and he had continued driving on said second lane until he came within a few feet of the truck, — there would have been no clear distance ahead of him on the east lane, yet he could have continued on said second lane and passed the truck in safety, without hitting it and perhaps without seeing it, because in such case the clear distance ahead of him on said second lane would have been more than 200 feet ahead of him.
"When the two automobiles from Canton were coming so close to the second lane that he deemed *Page 367 
it prudent to turn over to the right, and after so turning the truck suddenly loomed up about 30 or 35 feet ahead of him, he certainly could not be charged with a violation of the statute.
"When he was crowded to the right and could see no red light on the west lane, and nothing to indicate that there was a truck on said west lane, he had a right to presume and to act on the presumption that said west lane was safe for ordinary travel; that other drivers on said west lane were complying with the law; and that there would be no extraordinary danger or obstruction ahead of him on said west lane. He was driving 35 miles per hour, or about 51 feet per second, and it would only be about two-thirds of a second from the time he first saw the truck until the collision. It would take a part of that time to put his foot on the brake in an attempt to stop the car, and, while the evidence shows that he could stop the car in a distance of three or four car lengths, being 51 to 68 feet, it would be impossible for him to stop in the short distance remaining after he had placed his foot upon the brake.
"The evidence convinces us that plaintiff's lights enabled him to see more than 200 feet straight ahead when he was driving 35 miles per hour, and that, while driving at that speed, he could stop his car in the distance of three or four car lengths, or from 51 to 68 feet. Therefore, we conclude that plaintiff was driving his automobile at a speed that permitted him to stop within the assured clear distance straight ahead of his automobile and hence he was not violating the above-quoted amended section 12603.
"The jury may have found that the proximate cause of the injury was the parking of defendant's truck on the west side of the road, by its driver, or the failure to have the red light on the rear of the truck burning, as required by statute. The trial court ruled correctly in refusing to direct a verdict for defendant and in submitting the case to the jury." *Page 368 
Whether, under the circumstances, the driver of the automobile in which plaintiff was riding, in the instant case, was negligent in not stopping his car and avoiding the collision in the short space of time elapsing after he had turned and had seen the truck suddenly looming up in the dark in front of him, was a question of fact and properly subject to the determination of the trial court.
Judgment should be affirmed, with costs to plaintiff.
POTTER, J., concurred with McALLISTER, J. BUTZEL, J., took no part in this decision.